Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 1 of 12 PageID #: 244




                          Exhibit 1
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 2 of 12 PageID #: 245

                                                                                                       USOO931.2838B2


 (12) United States Patent                                                        (10) Patent No.:     US 9,312,838 B2
        Zwiebel et al.                                                            (45) Date of Patent:     Apr. 12, 2016
 (54)   APPARATUS AND METHOD FOR                                               (56)                     References Cited
        TRANSFERRING MULTIPLE
        ASYNCHRONOUS CLOCK SIGNALS OVERA                                                        U.S. PATENT DOCUMENTS
        SINGLE CONDUCTOR
                                                                                      5,056,119 A       10, 1991 Sakalian et al.
                                                                                      5,602,880 A        2f1997 Webster et al.
 (71) Applicant: Alcatel-Lucent USA, Inc., Murrray Hill,                              5,834,979 A * 1 1/1998 Yatsuka ........................ 331f1 R
                 NJ (US)                                                              8,344,769 B2* 1/2013 Adachi ...                     ... 327,156
                                                                                      8,390,347 B1 * 3/2013 Sinha et al. ...                  327,156
 (72) Inventors: Jeffrey L. Zwiebel, Plano, TX (US);                            2002fO181360     A1*    12/2002    Hamada et al. ....               369.4728
                 Andrea Galbiati, Vimercate (IT)                                2007/0025489     A1*     2, 2007   Milton et al. ......                375/375
                                                                                2008/0266001     A1*    10, 2008   Griffin ............................ 33 1/25
 (73) Assignee: Alcatel Lucent, Boulogne-Billancourt                            2008/0315921
                                                                                2011/00556.71
                                                                                                 A1*
                                                                                                 A1*
                                                                                                        12/2008
                                                                                                         3, 2011
                                                                                                                   Cha et al. ........................ 327/42
                                                                                                                   Kim et al. ..                  ... 714,800
                 (FR)                                                           2011 OO63039     A1*     3, 2011   Maruko .....                   ... 331f1 R
                                                                                2011 O156766     A1*     6, 2011   Ahn et al. ..                  ... 327,142
 (*) Notice: Subject to any disclaimer, the term of this                        2011 O156767     A1*     6, 2011   Ahn et al. ..                  ... 327,142
                 patent is extended or adjusted under 35                        2011/0291730     A1*    12/2011    Ahn et al. ..........          ... 327 276
                 U.S.C. 154(b) by 199 days.                                     2014/0097877     A1*     4/2014    Baeckler et al. .............. 327, 149

 (21) Appl. No.: 14/107.878                                                    * cited by examiner
 (22) Filed:     Dec. 16, 2013                                                 Primary Examiner — Ryan Jager
 (65)               Prior Publication Data                                     (74) Attorney, Agent, or Firm — Hitt Gaines, P.C.
        US 2015/O171850 A1                Jun. 18, 2015
                                                                               (57)                       ABSTRACT
 (51)   Int. C.
                                                                               Methods and systems for transferring two clock signals over
        HO3K 3/00                    (2006.01)                                 a single conductor are disclosed. According to various dis
        HO3K 5/534                   (2006.01)                                 closed embodiments, first and second input clock signals are
        HO3K 5/OO                    (2006.01)
 (52)   U.S. C.                                                                generated at a first module. The rising and falling edges of a
        CPC. H03K 5/1534 (2013.01); H03K 2005/00293                            generated reference clock signal are used to transfer the two
                                           (2013.01)                           clock signals from the first module to a second module over
 (58)   Field of Classification Search                                         the single conductor.
        CPC .................................................... HO3K 5/1534
        See application file for complete search history.                                        18 Claims, 6 Drawing Sheets




                                                                                                                                              124
                                                                                                           Clock
                                                                                                           Recovery
                                                                                                           Unit                               126




                                     110                                                                   120
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 3 of 12 PageID #: 246


 U.S. Patent         Apr. 12, 2016   Sheet 1 of 6          US 9,312,838 B2
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 4 of 12 PageID #: 247


 U.S. Patent            Apr. 12, 2016     Sheet 2 of 6     US 9,312,838 B2




             Z.
             ||
             8




                                          LZ
                                          9




                  80Z


                                    ZOZ
                  ||
                  80                       90|
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 5 of 12 PageID #: 248


 U.S. Patent         Apr. 12, 2016        Sheet 3 of 6        US 9,312,838 B2




                            9
                            |
                            8



               Z?9               |90Z 9
         9
         |
         0




                                809                      ).
                                                         ZZ



       Z09                                       909
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 6 of 12 PageID #: 249


 U.S. Patent         Apr. 12, 2016   Sheet 4 of 6          US 9,312,838 B2



                    CO
                    O
                    ver
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 7 of 12 PageID #: 250


 U.S. Patent         Apr. 12, 2016   Sheet 5 of 6          US 9,312,838 B2




                                         809   |
                                               9
                                                    OZ9
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 8 of 12 PageID #: 251


 U.S. Patent         Apr. 12, 2016   Sheet 6 of 6          US 9,312,838 B2




                      (~90
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 9 of 12 PageID #: 252


                                                       US 9,312,838 B2
                                1.                                                                        2
         APPARATUS AND METHOD FOR                                        method includes generating, at the second module, a first
           TRANSFERRING MULTIPLE                                         output clock signal by tracking the third enable signal. The
     ASYNCHRONOUS CLOCK SIGNALS OVERA                                    method includes generating, at the second module, a second
             SINGLE CONDUCTOR                                            output clock signal by tracking and integrating the fourth
                                                                         enable signal. The first and second output clock signals are
                     TECHNICAL FIELD                                     representative of the respective first and second input clock
                                                                         signals.
   This application is directed, in general, to microelectronics            According to various disclosed embodiments, the first
 and telecommunication systems.                                          input clock signal is synchronized with a network clock, and
                                                                    10   the second input clock signal is a free-run clock signal or a
                       BACKGROUND                                        second network clock if required by a specific application
                                                                         (e.g., RAN sharing). The first module may be a central pro
    In microelectronics and telecommunication systems, two               cessor unit (CPU) module, and the second module may be a
 or more separate asynchronous clock signals are often                   peripheral module.
 required. For example, in a telecommunication system, a            15      According to various disclosed embodiments, the method
 module may generate a first clock signal that is synchronized           includes generating an unadjusted first enable signal respon
 to an external network clock and a second clock signal that is          sive to the first input clock signal, and dividing the unadjusted
 not synchronized (i.e. free-run) to the external network clock.         first enable signal by a first predetermined factor to generate
 If multiple modules require a free-run clock signal, it may be          the first enable signal. The method includes receiving, by a
 necessary to add a crystal oscillator clock to each module.             dual clock generator, the first and second enable signals, and
 Since crystal oscillator clocks are generally expensive, add            generating, by the dual clock generator, the reference clock
 ing a crystal oscillator to each module may increase the total          signal responsive to the first and second enable signals.
 cost of a system. Other examples include a need for modules                According to various disclosed embodiments, a system for
 to use common clocks or for RAN sharing scenarios in which              transfer of two clock signals over a single conductor includes
 a single module typically receives two or more clock signals       25   first and second modules connected by a single conductor.
 generated by two or more external networks sharing the same             The first module includes first and second clocks operable to
 installation.                                                           generate first and second input clock signals, respectively.
    To avoid requiring each module to have its own crystal               The first and second input clock signals are asynchronous in
 oscillator clock, a dedicated conductor (which may take the             relation to one another.
 form of a wire, line, trace or via) may be used to transfer each   30      The first module includes a first edge detector configured to
 clock signal from a core module to one or more peripheral               receive the first input clock signal. The first edge detector
 modules. For example, a master CPU module may provide a                 operable to detect a rising edge of the first input clock signal
 synchronized clock signal and a free-run clock signal. A first          and to generate a first enable signal. The first module includes
 conductor may be used to transfer the synchronized clock                a second edge detector configured to receive the second input
 signal from the master CPU module to the peripheral modules        35   clock signal. The second edge detector is operable to detect
 and a second conductor may be used transfer the free-run                the rising edge of the second input clock signal and to gener
 clock signal from the master CPU module to the peripheral               ate a second enable signal.
 modules. However, two dedicated conductors may not always                  The first module may include a first divider configured to
 be available to transfer two clock signals. If only one conduc          receive the first enable signal and operable to generate a first
 tor is available, both clock signals may not be available at all   40   adjusted enable signal based on a first predetermined factor.
 times in the peripheral modules. In Such cases, one of the two          The first module may include a dual clock generator config
 clock signals may be selected at each module based on con               ured to receive the first adjusted enable signal and the second
 figuration parameters, and the selected clock signal may be             enable signal, and in response operable to generate a refer
 transferred to the peripheral module.                                   ence clock signal.
                                                                    45      According to various disclosed embodiments, the second
                          SUMMARY                                        module includes a third edge detector configured to receive
                                                                         the reference clock signal via the single conductor. The third
   Various disclosed embodiments are directed to methods                 edge detector is operable to detect the rising edge of the
 and systems for transferring two clock signals over a single            reference clock signal and to generate a third enable signal.
 conductor. The method includes generating, at a first module,      50   The second module includes a fourth edge detector config
 first and second input clock signals. The method includes               ured to receive the reference clock signal via the single con
 detecting, at the first module, a rising edge of the first input        ductor. The fourth edge detector is operable to detect the
 clock signal, and in response generating a first enable signal.         falling edge of the reference clock signal and to generate a
 The method includes detecting, at the first module, a rising            fourth enable signal. The second module includes a first oscil
 edge of the second input clock signal, and in response gener       55   lator configured to receive the third enable signal and oper
 ating a second enable signal. The method includes inserting a           able to phase-track the third enable signal to generate a first
 guard time between the first and the second enable signals to           output clock signal. The second module includes a numeri
 prevent overlap of the first and second enable signals.                 cally controlled oscillator configured to receive the fourth
    The method includes generating, at the first module, a               enable signal and operable to adjust the fourth enable signal to
 reference clock signal responsive to the first and second          60   generate a fifth enable signal. The second module includes a
 enable signals. The reference clock signal is representative of         second oscillator configured to receive the fifth enable signal
 the first and second enable signals.                                    and operable to generate a second output clock signal based
    Certain embodiments include receiving by a second mod                on a second predetermined factor.
 ule over the single conductor the reference clock signal. The              According to various disclosed embodiments, a system is
 method includes detecting, at the second module, rising and        65   configured to transmit two asynchronous clock signals over a
 falling edges of the reference clock signal, and in response            single conductor. The system comprises a first module includ
 generating respective third and fourth enable signals. The              ing first and second clocks operable to generate first and
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 10 of 12 PageID #: 253


                                                       US 9,312,838 B2
                                 3                                                                     4
 second input clock signals, respectively, wherein the first and         second module over a single conductor. The disclosed
 second input clock signals are asynchronous in relation to one          embodiments may be implemented in a telecommunication
 another. The first module includes a first edge detector con            system, for example, where a first module may provide a first
 figured to receive the first input clock signal and operable to         clock signal that is synchronized to an external network clock
 detect a rising edge of the first input clock signal and to             and may also provide a second clock signal that is not syn
 generate a first enable signal. The first module includes a             chronized to the external network clock (i.e. free-run clock
 second edge detector configured to receive the second input             signal or a network clock from a different external network).
 clock signal and operable to detect the rising edge of the              The first module may, for example, be a central processor unit
 second input clock signal and to generate a second enable               (CPU) module and the second module may be a peripheral
 signal. The first module includes a first divider configured to    10
                                                                         module.
 receive the first enable signal and operable to generate a first           According to disclosed embodiments, rising and falling
 adjusted enable signal based on a first predetermined factor.           edges of a reference signal are used to transfer the first and
 The first module includes a dual clock generator configured to          second clock signals between two modules over a single
 receive the first adjusted enable signal and the second enable          conductor. By allowing transfer of two clock signals over a
 signal, and in response operable to generate a reference clock     15
                                                                         single conductor, the disclosed embodiments eliminate the
 signal, wherein the reference clock signal is transmitted over          need to provide separate crystal oscillators in each module or
 the single conductor.
    According to various disclosed embodiments, the system               to provide dedicated conductors for the transmission of two
 comprises a second module including a first edge detector               clock signals.
 configured to receive the reference clock signal over the                  FIG. 1 depicts a block diagram of system 100 in which the
 single conductor and operable to detect a rising edge of the            disclosed embodiments can be implemented, for example, as
 reference clock signal and to generate a first enable signal.           a system particularly configured for transferring two clock
 The second module includes a second edge detector config                signals over a single conductor. The disclosed embodiments
 ured to receive the reference clock signal via the single con           may be implemented in a telecommunication system where
 ductor and operable to detect a falling edge of the reference      25   module 110 transmits two asynchronous clock signals to
 clock signal and to generate a fourth enable signal. The sec            module 120 over conductor 130. Module 110 may be a CPU
 ond module includes a first controlled oscillator configured to         module and module 120 may be a peripheral module.
 receive the first enable signal and operable to track the first         Although, FIG. 1 illustrates transfer of two clock signals
 enable signal to generate a first output clock signal. The              between only two modules, the disclosed embodiments can
 second module includes an integer controlled oscillator con        30   be implemented for transferring two clock signals among
 figured to receive the second enable signal and operable to             three or more modules.
 generate a third enable signal that compensates the rate of the            Referring again to FIG.1, module 110 includes clocks 102
 second enable signal. The second module includes a second               and 104 which generate clock signals 106 and 108, respec
 controlled oscillator configured to receive the third enable            tively. Clock signal 106 may be synchronized to an external
 signal and operable to track the third enable signal to generate   35   network clock while clock signal 108 may not be synchro
 a second output clock signal.                                           nized to the external network clock (i.e. free-run clock signal
                                                                         or synchronized to a different external network). Thus, clock
                    BRIEF DESCRIPTION                                    signals 106 and 108 are asynchronous with respect to one
                                                                         another.
    Reference is now made to the following descriptions taken       40      According to various disclosed embodiments, system 100
 in conjunction with the accompanying drawings, in which:                includes dual reference clock generator 112 configured to
    FIG. 1 illustrates a block diagram of a system in which              receive clock signals 106 and 108. Dual reference clock gen
 disclosed embodiments can be implemented;                               erator 112 detects a rising edge of clock signal 106 and a
    FIG. 2 illustrates a block diagram of a dual reference clock         rising edge of clock signal 108, and in response generates
 generator according to various disclosed embodiments;              45   reference clock signal 116 which is transmitted over conduc
    FIG. 3 illustrates a block diagram of a clock recovery unit          tor 130. Dual reference clock generator 112 may be imple
 according to various disclosed embodiments;                             mented within a field programmable gate array (FPGA). In
    FIG. 4 illustrates exemplary waveforms in a reference                other embodiments, the falling edges of the clock signals 106
 clock generator;                                                        and 108 may be used instead of the rising edges to generate
    FIG.5 illustrates exemplary waveforms in a clock recovery       50   reference clock signal.
 unit; and                                                                  According to various disclosed embodiments, module 120
   FIG. 6 is a flowchart of a method according to various                receives reference clock signal 116 via conductor 130. Mod
 disclosed embodiments.                                                  ule 120 includes clock recovery unit 122 configured to detect
                                                                         rising and falling edges of reference clock signal 116, and in
                 DETAILED DESCRIPTION                               55   response generates first and second output clock signals, 124.
                                                                         126, respectively. First and second output clock signals, 124.
   FIGS. 1-6, discussed below, and the various embodiments               126, are representative of respective first and second input
 used to describe the principles of the present disclosure are by        clock signals, 106, 108. Clock recovery unit 122 may be
 way of illustration only and should not be construed in any             implemented within an FPGA.
 way to limit the scope of the disclosure. Those skilled in the     60      FIG. 2 illustrates a block diagram of dual reference clock
 art will recognize that the principles of the disclosure may be         generator 112 according to various disclosed embodiments.
 implemented in any Suitably arranged device or a system. The            Clock generator 112 includes edge detector 202 configured to
 numerous innovative teachings of the present disclosure will            detect a rising edge of clock signal 106, and in response edge
 be described with reference to exemplary non-limiting                   detector 202 generates first enable signal 204.
 embodiments.                                                       65      Clock generator 112 also includes edge detector 206 con
   Various disclosed embodiments include systems and meth                figured to detect a rising edge of clock signal 108, and in
 ods for transferring two clock signals from a first module to a         response edge detector generates second enable signal 208.
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 11 of 12 PageID #: 254


                                                       US 9,312,838 B2
                                 5                                                                       6
    Clock generator 112 also includes counter 212 (or divider)           clock signal 108; second enable signal 208; first adjusted
 configured to receive first enable signal 204. Counter 212              signal 216; and reference clock signal 116.
 delays first enable signal 204 by a predetermined time period              FIG. 5 illustrates the following waveforms in clock recov
 and generates first adjusted enable signal 216.                         ery unit 122: reference clock signal 116; third enable signal
    Since first and second clock signals 106,108, are asynchro           304; fourth enable signal 308; first output clock signal 312:
 nous with respect to one another, the two clock signals will            fifth enable signal 316; and second output clock signal 320.
 overlap periodically. In order to prevent overlapping of the               FIG. 6 is a flowchart of a process according to various
 two clock signals, a guard time (i.e., delay) is inserted by            disclosed embodiments. Such a process can be performed, for
 clock generator 112 between the two signals to ensure the               example, by system 100, as described above, but the process
 reference signal is stable foranadequate time before and after     10
                                                                         can be performed by any apparatus configured to perform a
 each rising edge.                                                       process as described herein.
    Referring now to FIG. 2, the insertion of a guard time (i.e.,           In block 604, the first and second input clock signals are
 delay) is described. By way of example, counter 212 delays              generated. In block 608, the first enable signal is generated
 first enable signal 204 to insert a guard time (e.g., 20 ns). In        responsive to a detection of a rising edge of the first input
 addition, enables from edge detector 206 may be suppressed         15
 for a predetermined time period after the arrival of the rising         clock signal.
 edge of the first clock signal 106. It will be appreciated that            In block 612, the second enable signal is generated respon
 the guard time (e.g., 20 ns) is selected based on the respective        sive to a detection of a rising edge of the second input clock
 frequencies of the first and second clock signals, and other            signal. In block 616, the reference clock signal is generated
 guard times may be chosen depending on the frequencies of               responsive to the first and second enable signals, wherein the
 the clock signals.                                                      reference clock signal is representative of the first and second
    Consider, for example, that the frequency of first clock             enable signals.
 signal is 25 MHz, and the frequency of the second clock                    In block 620, the reference clock signal is transmitted over
 signal is 12.8 MHz. Thus, the frequency of first enable signal,         a single conductor. In block 624, the third enable signal is
 which is generated responsive to the rising edge of the first      25   generated responsive to a detection of a rising edge of the
 clock signal, is approximately 25 MHz. According to dis                 reference clock signal. In block 628, the fourth and fifth
 closed embodiments, counter 212 (or divider) converts the               enable signals are generated responsive to a detection of a
 frequency of first enable signal 204 to 12.5 MHz. Conse                 falling edge of the reference clock signal.
 quently, first adjusted enable signal 216 and second enable                In block 632, the first output clock signal is generated by
 signal 208 have respective frequencies that are approximately      30
                                                                         tracking the third enable signal. In block 636, the second
 close to one another.
                                                                         output clock signal is generated by tracking and integrating
    According to disclosed embodiments, first adjusted enable            the fifth enable signal.
 signal 216 and second enable signal 208 are received by                    Those skilled in the art will recognize that, for simplicity
 reference generator 218. Reference generator 218 generates              and clarity, the full structure and operation of all systems
 reference clock signal 116 responsive to first adjusted enable     35
 signal 216 (forcing rising edges on reference clock) and sec            suitable for use with the present disclosure is not being
 ond enable signal 208 (forcing falling edges on reference               depicted or described herein. Instead, only so much of a
 clock). Reference clock signal 116 is transmitted to module             system as is unique to the present disclosure or necessary for
 120 over conductor 130.                                                 an understanding of the present disclosure is depicted and
    FIG. 3 illustrates a block diagram of clock recovery unit       40   described. The remainder of the construction and operation of
 122 of module 120 according to various disclosed embodi                 the disclosed systems may conform to any of the various
 ments. Clock recovery unit 122 includes third edge detector             current implementations and practices known in the art.
 302 configured to receive reference clock signal 116 via con               Ofcourse, those of skill in the art will recognize that, unless
 ductor 130. Third edge detector detects the rising edge of              specifically indicated or required by the sequence of opera
 reference clock signal 116, and in response generates third        45   tions, certain steps in the processes described above may be
 enable signal 304. Clock recovery unit 122 includes fourth              omitted, performed concurrently or sequentially, or per
 edge detector 306 configured to receive reference clock signal          formed in a different order. Further, no component, element,
 116 Fourth edge detector 306 detects the falling edge of                or process should be considered essential to any specific
 reference clock signal 116, and in response generates fourth            claimed embodiment, and each of the components, elements,
 enable signal 308.                                                 50   or processes can be combined in still other embodiments.
    Clock recovery unit 122 may include first oscillator 310                It is important to note that while the disclosure includes a
 configured to receive third enable signal 304. First oscillator         description in the context of a fully functional system, those
 310 tracks the third enable signal and generates first output           skilled in the art will appreciate that at least portions of the
 clock signal 312.                                                       mechanism of the present disclosure are capable of being
    Clock recovery unit 122 may include numerically con             55   distributed in the form of instructions contained within a
 trolled oscillator 314 configured to receive fourth enable sig          machine-usable, computer-usable, or computer-readable
 nal 308. Numerically controlled oscillator 314 adapts (i.e.,            medium in any of a variety of forms, and that the present
 compensates) fourth enable signal 308 and generates fifth               disclosure applies equally regardless of the particular type of
 enable signal 316. The adaptation is needed to compensate for           instruction or signal bearing medium or storage medium ulti
 the enable signal that was removed or added during the guard       60   lized to actually carry out the distribution. Examples of
 time that was enforced by clock generator 112 of module 110.            machine usable/readable or computer usable/readable medi
    Clock recovery unit 122 may also include oscillator 318              ums include: nonvolatile, hard-coded type mediums such as
 configured to receive fifth enable signal 316. Oscillator 318           read only memories (ROMs) or erasable, electrically pro
 tracks fifth enable signal 316 and generates second output              grammable read only memories (EEPROMs), and user-re
 clock signal 320.                                                  65   cordable type mediums such as floppy disks, hard disk drives
    FIG. 4 illustrates the following waveforms in reference              and compact disk read only memories (CD-ROMs) or digital
 clock generator 112: clock signal 106; first enable signal 204;         versatile disks (DVDs).
Case 1:20-cv-01233-CFC Document 10-1 Filed 11/23/20 Page 12 of 12 PageID #: 255


                                                        US 9,312,838 B2
                                  7                                                                       8
    Those skilled in the art to which this application relates will           7. The apparatus of claim 6, wherein the apparatus is a
 appreciate that other and further additions, deletions, Substi            peripheral module.
 tutions and modifications may be made to the described                       8. The apparatus of claim 7, wherein the peripheral module
 embodiments.                                                              is connected to a CPU module via the single conductor.
   What is claimed is:                                                        9. The apparatus of claim 8, wherein the reference clock
   1. An apparatus, comprising:                                            signal is transmitted by a CPU module over the single con
   first and second clocks operable to generate first and sec              ductor.
      ond input clock signals, respectively, wherein the first                10. A method for transferring two asynchronous clock
      and second input clock signals are asynchronous in rela              signals over a single conductor, comprising:
      tion to one another;                                            10
                                                                             generating, at a first module, first and second input clock
   a first edge detector configured to receive the first input                  signals:
      clock signal, the first edge detector operable to detect a             detecting, at the first module, a rising edge of the first input
      rising edge of the first input clock signal and to generate               clock signal, and in response generating a first enable
      a first enable signal;                                                    signal;
   a second edge detector configured to receive the second            15
      input clock signal, the second edge detector operable to               detecting, at the first module, a rising edge of the second
      detect the rising edge of the second input clock signal                   input clock signal, and in response generating a second
      and to generate a second enable signal;                                   enable signal;
   a first divider configured to receive the first enable signal             inserting a guard time between the first and the second
      and operable to generate a first adjusted enable signal                   enable signals to prevent overlap of the first and the
      based on a first predetermined factor; and                                second enable signals;
   a dual clock generator configured to receive the first                    generating, at the first module, a reference clock signal
      adjusted enable signal and the second enable signal, and                  responsive to the first and second enable signals,
      in response operable to generate a reference clock signal                 wherein the reference clock signal is representative of
      and transmit the reference clock signal over a single           25        the first and second input clock signals;
      conductor.                                                             receiving, by a second module over the single conductor,
    2. The apparatus of claim 1, wherein the second clock                       the reference clock signal;
 signal is a free-run clock or a second network clock.                       detecting, at the second module, rising and falling edges of
    3. The apparatus of claim 1, wherein the apparatus is a                     the reference clock signal, and in response generating
 central processor unit (CPU) module.                                 30
                                                                                third and fourth enable signals, respectively;
    4. The apparatus of claim 1, wherein the frequency of the                generating, at the second module, a first output clock signal
 first adjusted enable signal is approximately equal to the                     by Sampling the third enable signal;
 frequency of the second enable signal.                                      generating, at the second module, a fifth enable signal that
    5. The apparatus of claim 1, wherein the first divider is                   compensates the rate of the fourth enable signal;
 configured to insert a guard time between the first and second       35
                                                                             generating, at the second module, a second sampled output
 enable signals to prevent overlap of the first and second                      clock signal by Sampling the fifth enable signal.
 enable signals.
    6. An apparatus comprising:                                              11. The method of claim 10, wherein the first and second
    a first edge detector configured to receive a reference clock          output clock signals are synchronized with the first and the
       signal via a single conductor, the first edge detector         40   second input clock signals, respectively.
       operable to detect a rising edge of the reference clock                12. The method of claim 10, wherein the first input clock
       signal and to generate a first enable signal;                       signal is synchronized with a network clock.
    a second edge detector configured to receive the reference                13. The method of claim 10, wherein the second input
       clock signal via the single conductor, the second edge              clock signal is a free-run clock or a second network clock.
       detector operable to detecta falling edge of the reference     45     14. The method of claim 10, wherein the first module is a
       clock signal and to generate a second enable signal;                central processor unit (CPU) module.
    a first controlled oscillator configured to receive the first            15. The method of claim 10, wherein the second module is
       enable signal and operable to track the first enable signal         a peripheral module.
       to generate a first output clock signal;                              16. The method of claim 10, wherein the first and second
    an integer controlled oscillator configured to receive the        50   input clock signals are asynchronous in relation to one
                                                                           another.
       second enable signal and operable to generate a third
       enable signal that compensates the rate of the second                  17. The method of claim 10, wherein the guard time is
       enable signal; and                                                  inserted by a counter.
    a second controlled oscillator configured to receive the                  18. The method of claim 10, wherein the guard time is
       third enable signal and operable to track the third enable     55   inserted by a divider.
       signal to generate a second output clock signal.
